                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


RAMONA N. CHRISTY,

                       Plaintiff,

v.                                                           Case No.: 2:19-cv-136
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                             ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on December 12, 2019. The Magistrate Judge recommended that Plaintiff’s

Statement of Errors be overruled, the decision of the Commissioner of Social Security be

affirmed, and that judgment be entered in favor of Defendant, the Commissioner of Social

Security. (Doc. 18). This matter is now before the Court on Plaintiff’s Objections to the

Magistrate Judge’s Report and Recommendation. (Doc. 19). The Court will consider the matter

de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff raises one main objection to the Magistrate Judge’s Report and

Recommendation and also urges the Court o review all the arguments set forth in detail in her

Statement of Specific Errors. Plaintiff argues in her objection that the ALJ failed to properly

evaluate the opinions of the treating physician. Specifically, Plaintiff asserts that the ALJ was

unaware that Dr. LeMay was her treating physician at the time the medical source statement was

completed. Further, she argues that the ALJ did not properly consider all of the relevant factors

enumerated in 20 C.F.R. § 404.1527(c).
       The Court acknowledges that the ALJ wrote that Dr. LeMay’s “limitations were based on

a one-time evaluation shortly after surgery.” (Tr. 1157). However, the Court agrees with the

Magistrate Judge’s reasoning that considering the ALJ’s entire decision, the ALJ acknowledged

that Dr. Lemay had treated Plaintiff before. However, the ALJ concluded that Dr. LeMay’s own

treatment records did not contain abnormal physical findings that would support the opined

limitation. (Tr. 1157). Therefore, the Court finds that the ALJ considered the full record when

discounting the residual functional form that Dr. Lemay completed and ultimately that the

evidence in the record supports the ALJ’s decision. See Price v. Comm’r of Soc. Sec., 342 F.

App’x 172, 175-76 (6th Cir. 2009) (“Where the opinion of a treating physician is not supported

by objective evidence or is inconsistent with the other medical evidence in the record, this Court

generally will uphold an ALJ’s decision to discount that opinion.”). Therefore, for the reasons

stated in the well-reasoned Report and Recommendation, this Court finds that Plaintiff’s

objection is without merit.

       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objection has been thoroughly considered and is hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 18, is ADOPTED and AFFIRMED.

       The Clerk shall remove Documents 18 and 19 from the Court’s pending motions list and

enter final judgment in favor of Defendant, the Commissioner of Social Security.

               IT IS SO ORDERED.


                                                      /s/ George C. Smith
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT



                                                -2-
